DISSENTING 'OPINION
OE MR. JUSTICE WOLE.
There was little or no question that the amount sought to be obtained was due the petitioner. The faculty of the Auditor to revise accounts is, if anything, greater than the Commissioner of Education. If in Axtmayer v. Kessinger, 32 P.R.R. 841, the petitioner had a remedy and the duty of *354the respondent was ministerial, the same i'f not a greater right existed here and the dnty was in the same way ministerial. While in the Kessinger Case I dissented, it was ■only on the ground that the petitioner there had not exhausted his administrative remedies by appealing to the Governor.